 Case 8:19-cv-02929-SCB-AAS Document 1 Filed 11/26/19 Page 1 of 9 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


DESHAWN PENNINGTON,
               Plaintiff,
vs.                                                  CASE NO.:
COVENANT TRANSPORT, INC.
a foreign corporation,

               Defendant.
___________________________________/
                     COMPLAINT AND DEMAND FOR JURY TRIAL
       Plaintiff DESHAWN PENNINGTON (“Plaintiff”) sues Defendant COVENANT

TRANSPORT, INC. (“Defendant”) and alleges:

                                     NATURE OF ACTION

       1.      This is a multi-count action for recovery of lost pay and related compensation,

compensatory damages, punitive damages, attorneys’ fees and taxable costs brought pursuant to

the Americans with Disabilities Act (ADA) (42 U.S.C. §12101 et. seq.), the Florida Civil Rights

Act)(FCRA)(Florida Statutes Chapter 760.01 et seq.) and under the Florida common law giving

rise to civil liability for defamation. Plaintiff will show that he was discriminated against during

hiring by Defendant’s failure to provide reasonable accommodations to his physical or perceived

limitations. He will further show that Defendant discriminated and retaliated against him by

“blackballing” him from alternative employment opportunities when he complained and sought

answers about testing accommodations and his possible job status. He will still further show that

Defendant caused defamatory statements to be made about Plaintiff namely that he had “violated
 Case 8:19-cv-02929-SCB-AAS Document 1 Filed 11/26/19 Page 2 of 9 PageID 2



company policy”, that he had tested positive on an employment-related drug screen and that he

had refused to submit to drug testing when those statements were not true.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction over this action and, in particular,

Plaintiff’s Federal causes of action pursuant to 28 U.S.C. §1331. The Court has supplemental

jurisdiction over the state law causes of action pursuant to 28 U.S.C. §1367.          This Court

additionally has diversity jurisdiction over the defamation allegations pursuant to 28 U.S.C. §1332

because there is diversity of citizenship between the parties and the amount in controversy exceeds

$75,000.00 exclusive of interest and costs.

       3.      Venue is properly situated within this District and Division because all material

acts occurred therein.

                                              PARTIES

       4.      Plaintiff is and was at all times material hereto a resident of Pinellas County,

Florida.

       5.      Defendant is and was at all times material hereto a foreign corporation transacting

substantial business within this District and Division.

                                  FACTUAL ALLEGATIONS

       6.      Previously in his career Plaintiff worked as a bus driver for the Pinellas Suncoast

Transit Authority and was always in good standing. Plaintiff sought career advancement as a

commercial truck driver to earn more money and benefits and enrolled in a commercial truck
 Case 8:19-cv-02929-SCB-AAS Document 1 Filed 11/26/19 Page 3 of 9 PageID 3



driving school. Through those efforts he obtained a Class A commercial driver’s license at the

completion of the program.

       7.      Plaintiff learned that Defendant was seeking applicants for new hire truck drivers.

Plaintiff applied and was conditionally hired subject to passing a pre-employment drug screen.

       8.      In May 2019, Plaintiff came to an orientation session conducted by Defendant. On

the first day he ate spoiled food or otherwise suffered from food poisoning that caused him to have

severe gastrointestinal symptoms including nausea, diarrhea and vomiting. Previous to this date,

Plaintiff had other health conditions although he was still able to work. Among the conditions

Plaintiff suffered from was chronic prostatitis.

       9.      The following day Plaintiff and others were informed by Defendant that he would

have to submit to a drug test by way of a urine sample. On that day, Plaintiff repeatedly attempted

to give a urine sample but was unable to do so.

       10.     After leaving the orientation session and test site, Plaintiff thereafter received

correspondence from an agent for Defendant telling him to have his doctor write a note explaining

whether there was a medical basis for his inability to provide a urine sample. Plaintiff complied

by having his physician write a letter in this regard. That physician later spoke to a medical officer

who ultimately reported to Defendant. During these contacts, Plaintiff’s physician advised that it

was highly likely that the gastrointestinal and other pre-existing conditions caused Plaintiff’s

dehydration on the date of the urine sample attempt. Plaintiff alleges upon information and belief

that included among these pre-existing conditions was the aforementioned prostatitis which caused

or substantially contributed to his inability to produce a urine sample.
 Case 8:19-cv-02929-SCB-AAS Document 1 Filed 11/26/19 Page 4 of 9 PageID 4



       11.     Both Plaintiff and his physician offered to provide alternative tox screens that

would show that Plaintiff did not take any of the controlled substances detectable by such screen

or by a standard urine test.

       12.     Notwithstanding the offer to provide alternative tox screens, Defendant failed and

refused to communicate directly with Plaintiff or otherwise accommodate him whatsoever.

       13.     Rather than accommodate Plaintiff, Defendant sent him a letter advising him that

he had the right to contact a “substance abuse professional”.

       14.     When it became evident to Plaintiff that Defendant would not accommodate him

Plaintiff had no choice but to seek other employment.

       15.     During that process one of Plaintiff’s prospective employers conducted a

background check using the services of a background checking company which disclosed a report

from Defendant that Plaintiff had been terminated by Defendant for a “violation of company

policy”. This was obviously untrue since Plaintiff had not yet been hired or had violated a

company policy: Plaintiff was simply unable to provide a urine sample for medically verifiable

reasons. That report further indicated that Plaintiff “would not be eligible for rehire”. Ultimately,

this prospective employer refused to hire Plaintiff.

       16.     After Plaintiff learned about this background check disclosure, he contacted the

“HireRight” agency (a background checking company that works with the trucking industry

among other sectors) in an attempt to clear his name. Those efforts were functionally unsuccessful

because revised reports, which are still in a form available to prospective employers, state that

Plaintiff committed a “pre-employment drug violation” and/or that he had drug tested positive
 Case 8:19-cv-02929-SCB-AAS Document 1 Filed 11/26/19 Page 5 of 9 PageID 5



and/or that he had refused to submit for drug testing. As a result of these false statements, Plaintiff

is still unable to obtain employment in the commercial truck driving field.

       17.     Plaintiff has performed all conditions preceded to filing this action by filing a timely

charge with the Equal Employment Opportunity Commission (“EEOC”) which was dual filed with

the Florida Commission on Human Relations (“FCHR”). This complaint was filed less than 90

days from issuance of a right to sue letter by the EEOC.

       18.     As a direct and proximate result of Defendant’s conduct, Plaintiff has sustained

damages including lost pay and loss of future earnings, lost benefits, damages to his reputation as

well as other non-economic damages such as emotional pain and mental distress suffered in the

past and expected in the future.

       19.     Defendant’s hiring practices and, in particular, its use of drug screening techniques

was the subject of previous litigation: EEOC vs. Covenant Transport, Inc., Case No. 1:16-cv-142-

TAV-CHS (E.D. Tenn. 2017). This litigation resulted in entry of a Consent Decree requiring that

Defendant take a variety of remedial measures in light of allegations that Defendant was violating

the ADA in its hiring practices including drug testing. The Consent Decree required that

Defendant develop and maintain a written policy addressing drug testing of applicants and that

Defendant would offer alternatives to drug testing to urine samples when an applicant was unable

to provide a urine sample for medical reasons. A copy of that Consent Decree is attached and

incorporated herein as Exhibit “A”.

       20.     Despite this Consent Decree, which ordered the dissemination of the urine testing

policy company-wide, Defendant never offered Plaintiff an alternative to a urine test and instead

besmirched Plaintiff’s name for inquiring about the circumstances and trying to clear his name.
  Case 8:19-cv-02929-SCB-AAS Document 1 Filed 11/26/19 Page 6 of 9 PageID 6



Defendant’s actions toward Plaintiff are believed to be a willful violation of the court-ordered

written policy or a reckless indifference to the policy. Notwithstanding the role of the Consent

Decree, Defendant’s actions or inactions were otherwise recklessly indifferent to the rights of

Plaintiff. For that reason, Plaintiff is entitled to recover punitive damages against Defendant.

                  COUNT I – DISCRIMINATION IN VIOLATION OF ADA

        21.     This is an action for recovery of lost pay and related compensation, compensatory

damages, punitive damages, attorneys’ fees and court costs together with other relief pursuant to

42 U.S.C. §12101 et seq.

        22.     Paragraphs 1 through 20 are realleged verbatim herein.

        23.     The ADA prohibits discrimination against a qualified individual on the basis of a

disability regarding job application procedures and hiring per 42 U.S.C. §12112(a).

        24.     At all times material hereto, Plaintiff was a qualified individual with a disability,

perceived, physical or both.

        25.     Defendant has discriminated against Plaintiff on account of a physical or perceived

disability in that:

        a.      Defendant has failed to provide reasonable accommodations to Plaintiff per 42

U.S.C. §12112(b)(5);

        b.      Defendant has subjected Plaintiff to standards, criteria or methods of hiring which

violate the ADA and the court-ordered written policy it presumably instituted regarding urine

testing per 42 U.S.C. §12112(b)(3); and
 Case 8:19-cv-02929-SCB-AAS Document 1 Filed 11/26/19 Page 7 of 9 PageID 7



       c.      Defendant has limited and classified Plaintiff because of a perceived or physical

disability by initially classifying his inability to provide urine as a “violation of company policy”

to prospective employers per 42 U.S.C. §12112(b)(1) and thereafter ascribing other negative

conduct to him.

       26.     As a direct and proximate result of the aforedescribed conduct, Plaintiff has

sustained the damages and losses as set forth above and is entitled to recover same from Defendant

pursuant to 42 U.S.C. §12117(a) and 42 U.S.C. §1981(a)(2). Plaintiff is further entitled to recover

his attorneys’ fees pursuant to 42 U.S.C. §2000e(5)(g) and taxable costs as otherwise allowed by

law.

                  COUNT II - DISCRIMINATION IN VIOLATION OF FCRA

       27.      This is an action for recovery of lost pay and related compensation, compensatory

damages, punitive damages, attorneys’ fees and court costs together with other relief pursuant to

Florida Statute Chapter 760.01 et. seq.

       28.     Paragraphs 1 through 20 and 23 and through 25 are realleged verbatim herein.

       29.     The FCRA is functionally equivalent to the ADA in terms of the obligations

imposed upon employers with regard to handicap discrimination. Defendant’s aforedescribed

conduct constituted a violation of Florida Statute §760.10(1)(a) & (b).

       30.     As a direct and proximate result of Defendant’s violation of Florida Statute

§760.10(1)(a) & (b), Plaintiff has sustained damages and losses as set forth above and is entitled

to recover same from Defendant pursuant to Florida Statute §760.07 and §760.11. Plaintiff is

further entitled to recover attorneys’ fees pursuant to Florida Statute §760.11 and taxable costs as

otherwise allowed by law.
 Case 8:19-cv-02929-SCB-AAS Document 1 Filed 11/26/19 Page 8 of 9 PageID 8



                                       COUNT III - DEFAMATION

       31.     This is an action for recovery of lost pay and related compensation, compensatory

damages, punitive damages and court costs together with other relief pursuant to Florida common

law.

       32.     Paragraphs 1 through 20 are realleged verbatim herein.

       33.     The aforedescribed statements made by Defendant itself or via employment

background checking companies concerning Plaintiff were false.

       34.     Defendant published these false statements to third parties with either actual

knowledge of or reckless disregard for such falsity.

       35.     These false and defamatory statements have caused substantial damages to Plaintiff

who has been unable to obtain employment as a driver in the trucking industry other than minor

positions as a “yard dog” i.e. moving trucks within a trucking compound.

       36.     As a direct and proximate result of Defendant’s conduct, Plaintiff sustained

damages including lost pay and potential loss of future earnings, lost benefits, damages to his

reputation as well as other non-economic damages such as emotional pain and mental distress

suffered in the past and expected in the future.

       37.     Defendant’s conduct evidenced either an intent to harm Plaintiff or a reckless

disregard of his rights and the harm being done to his reputation thereby justifying an award of

punitive damages.

       WHEREFORE, Plaintiff seeks the following relief:
Case 8:19-cv-02929-SCB-AAS Document 1 Filed 11/26/19 Page 9 of 9 PageID 9



    A. An award of lost pay and benefits in the past and future together with any related lost

       compensation;

    B. An award of compensatory damages including mental anguish and emotional distress

       and damages to reputation;

    C. An award of punitive damages;

    D. An award of attorneys’ fees and taxable costs;

    E. A jury trial pursuant to 42 U.S.C. §1981a (c), Florida Statute §760.11(5) and the U.S.

       and Florida Constitution; and

    F. Such other and further relief as the Court deems appropriate under the circumstances.




                                            /s/ Marcus A. Castillo
                                         MARCUS A. CASTILLO, B.C.S.
                                         Florida Bar Number 374733
                                         Haas & Castillo, PLLC
                                         Arbor Shoreline Office Park
                                         19321-C U. S. 19 North, Suite 401
                                         Clearwater, Florida 33764
                                         Telephone: 727-535-4544
                                         Telefax: 727-535-1855
                                         E-Mail: marcus@haas-castillo.com
                                         Attorney for Plaintiff
